Citation Nr: 1606609	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  11-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1969 to October 1984.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied service connection for a cervical spine disorder.

In May 2014, the Board remanded the claim for further evidentiary development.  The case was returned to the Board in March 2015, when the Board, inter alia, denied the Veteran's claim for a cervical spine disorder.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Veteran's representative and VA General Counsel filed a Joint Motion for Remand (JMR).  The Court granted the joint motion that same month, vacating, in part, the March 2015 Board decision and remanding the matter for additional proceedings consistent with the joint motion.  The case has been returned to the Board at this time in compliance with the JMR.  

The Board, in the March 2015 decision, remanded the issue of service connection for hypertension.  In an August 2015 decision, the Board denied service connection for that disorder.  Consequently, the only issue in appellate status at this time is the one listed on the title page of this action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for a cervical spine disorder.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

The Veteran's service treatment records reveal that the Veteran was involved in a motor vehicle accident (MVA) while in service, but did not have any complaints, diagnoses, or treatments for his cervical spine.  At his July 2014 VA examination, the examiner thoroughly reviewed the Veteran's in-service and post-service medical treatment records, and opined that the Veteran's current cervical spine degenerative disc disease (DDD) was less likely than not related to his multiple injuries while in service.  She stated that medical literature shows that "age, familial aggregation (genetics), and intrinsic disc loading (body weight compared with size of the disc) [are] the predominant predictors of [DDD]."  The examiner noted that STRs were silent as to any neck injury after the MVA, and that post-service medical records reflected that the Veteran started reporting neck pain in 2002, at age 52, and was diagnosed with DDD in 2008, at age 58.  The examiner found that the Veteran's DDD was consistent with his age.  It was noted in the JMR, however, that the examiner did not address the etiology of the Veteran's degenerative joint disease (DJD) of the cervical spine, which was diagnosed in May 2009.  

Thus, the JMR noted that the July 2014 VA examination was inadequate, and concluded that additional development was required, namely an addendum opinion or another examination of the Veteran.
 
Consequently, the Board finds that to comport with the December 2015 JMR, the case must be remanded so that an addendum opinion can be obtained.

On remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his cervical spine disorder, to include any and all treatment since discharge from service.  After securing any necessary releases, attempt to obtain and associate those identified treatment records, that are not already of record, with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Thereafter, refer the Veteran's claims file to the VA examiner who conducted the July 2014 VA examination of the cervical spine disorder for an addendum medical opinion.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.

If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should offer an opinion addressing whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's DJD of the cervical spine is etiologically related to service, including as a result of the Veteran's in-service MVA.

The examiner must consider the Veteran's lay statements, to include his reports of continuous symptoms and treatment since service (specifically in the early 2000s).
 
The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

3.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claim for service connection for a cervical spine disorder.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

